Citation Nr: 0534797	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ischemic heart 
disease (arteriosclerotic heart disease).

3.  Entitlement to service connection for arthritis of the 
upper and lower extremities.

4.  Entitlement to service connection for psychogenic anxiety 
reaction.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served with the recognized guerrillas in the 
Philippines from July 25, 1945, to February 21, 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for PTSD.  The appeal also arises from a June 2002 RO 
decision that additionally denied service connection for 
hypertension, ischemic heart disease (arteriosclerotic heart 
disease), arthritis of the upper and lower extremities, and 
psychogenic anxiety reaction.  The veteran testified at a 
June 2005 hearing before the Board at the RO.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claims has been obtained.

2.  The veteran had recognized guerrilla service from July 
25, 1945, to February 21, 1946.  

3.  The veteran did not attain POW status during the period 
of service that is recognized for VA benefit purposes (July 
25, 1945, to February 21, 1946).

4.  Current hypertension, arteriosclerotic heart disease, 
ischemic heart disease, arthritis of the upper and lower 
extremities, psychogenic anxiety reaction, and PTSD were 
first manifested many years after service and have not been 
related by competent evidence to a period of active service, 
as verified for VA purposes by the service department.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 107, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.1(y), 3.40, 3.41, 3.203, 3.303, 3.304, 3.307, 
3.309 (2005).

2.  Ischemic heart disease (arteriosclerotic heart disease) 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 107, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.1(y), 3.40, 3.41, 3.203, 3.303, 3.304, 3.307, 3.309 
(2005).

3.  Arthritis of the upper and lower extremities was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 107, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.40, 3.41, 3.203, 3.303, 3.304, 3.307, 3.309 (2005).

4.  Psychogenic anxiety reaction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 107, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.1(y), 3.40, 3.41, 
3.203, 3.303, 3.304, 3.307, 3.309 (2005).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 107, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.1(y), 3.40, 3.41, 3.203, 3.303, 3.304, 3.307, 3.309 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 1999, 
September 2000, February 2001, December 2001, and May 2004; 
August 1999, April 2000, May 2000, and June 2002 decisions; 
and a statement of the case in September 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claims.

The appellant essentially contends that he developed the 
claimed disorders (hypertension, ischemic heart disease 
(arteriosclerotic heart disease), arthritis of the upper and 
lower extremities, psychogenic anxiety reaction, and PTSD) as 
a result of torture and incarceration by the Japanese from 
November 1 to November 15, 1944.  Since appellant relates the 
claimed disorders to a period of incarceration by the 
Japanese in November 1944, the Board will first address the 
appellant's claimed POW status. 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, while such forces 
were in the service of the Armed Forces of the United States 
is deemed to have been active service for the purpose of 
establishing eligibility for VA disability compensation.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c)-(d).
 
For a member of one of the regular components of the 
Philippine Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will be from 
the date certified by the Armed Forces as the date of 
enlistment or date of report for active duty whichever is 
later to date of release from active duty, or June 30, 1946, 
whichever was earlier.  38 C.F.R. § 3.41(a).
 
For the purpose of establishing eligibility to compensation, 
VA may accept evidence of service submitted by a claimant or 
sent directly to VA by the service department, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence is a document issued by the service department.  
38 C.F.R. § 3.203(a).  

Philippine veterans are not eligible for VA benefits unless a 
United States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
A service department determination as to an individual's 
service is binding on VA.  Dacoron v. Derwinski, 4 Vet. App. 
115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 531 
(1992).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

The Department of the Army has found that the appellant had 
recognized guerrilla service from July 25, 1945, to February 
21, 1946.  The Department of the Army's finding is binding on 
VA for the purpose of establishing eligibility for VA 
disability compensation.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41, 3.203.

In August 1993 and April 1997, the RO denied the veteran's 
claims for recognition of his status as a POW.  The RO 
notified the veteran of both decisions, but he did not appeal 
either decision in a timely fashion.  Therefore, those 
decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  In 
both of those decisions, the RO found the record to be 
insufficient to support the veteran's claim of POW status 
from November 1 to November 15, 1944.  

In 1997, the RO prepared a memorandum for the file, 
indicating that the service department had certified the 
veteran's only creditable service as having been with the 
recognized guerrillas from July 25, 1945, to February 21, 
1946.  The RO noted that even if the veteran had been 
incarcerated from November 1 to November 15, 1944, this was 
during a period outside of his active service that is 
creditable for VA purposes.  The RO reasoned that the alleged 
incarceration by the Japanese pre-dated the service 
department's certification of the veteran's active service 
for VA purposes had been from July 1945 to February 1946.  
The RO also reasoned that the veteran's description of his 
alleged incarceration was contradicted by a processing 
affidavit that the veteran had completed in February 1946, 
wherein he had denied having been captured, having 
surrendered, having escaped, or having been released.  

Indeed, in a February 1946 affidavit for Philippine Army 
personnel, the appellant specifically denied having been 
captured or having surrendered as a prisoner of war.  In the 
accompanying remarks section of the affidavit, the appellant 
never mentioned any alleged capture, beatings, and torture by 
the Japanese forces in November 1944.  

The appellant also submitted a June 1984 certificate from the 
Ministry of National Defense, General Headquarters of the 
Armed Forces of the Philippines, which indicates that the 
veteran joined the recognized guerrillas on June 1, 1943; the 
certificate notes that the veteran was a sergeant in the 
Approved Revised Reconstructed Guerilla Roster with a date of 
recognition of May 7, 1945, with no revised date of 
recognition.  The certificate also reflects additional 
service with the Armed Forces of the Philippines until 
retirement in 1979.  

The appellant has apparently attempted to correct his 
military records, as evidenced by a December 1996 DD Form 149 
(Application for Correction of Military Record Under the 
Provisions of Title 10, U.S. Code, Section 1552).  However, 
the appellant acknowledges that no further action has ever 
been taken on this application.

However, in this case, the only acceptable evidence regarding 
the veteran's service is the service department determination 
that the veteran had recognized guerrilla service from July 
25, 1945, to February 21, 1946.  The other documents are not 
documents from the service department.  Under law, of these 
various threads of evidence, only the service department 
finding is acceptable and binding on VA for VA benefits 
purposes.

The Board must emphasize that the service department finding 
does not detract from any service performed by the veteran 
prior to his recognized guerrilla service from July 1945 to 
February 1946.  However, the service that pertains to 
eligibility for VA benefits is only the service from July 25, 
1945, to February 21, 1946. 

Thus, the weight of the acceptable and binding evidence 
demonstrates that the veteran did not have military service 
that is acceptable for VA benefits purposes outside of the 
period from July 25, 1945, to February 21, 1946.  

As for the claimed POW status, active service as a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include a POW status 
immediately following a period of active duty, or a period of 
recognized guerrilla service.  38 C.F.R. § 3.41(b).  However, 
VA is bound by the finding of the service department that a 
person was a POW during a period of war, unless a reasonable 
basis exists for questioning it.  38 C.F.R. § 3.1(y).  

The appellant contends (and submits various statements in 
support of the contention) that he was a POW of the Japanese 
forces from November 1 to November 15, 1944.  However, the 
veteran's own February 1946 Philippine Army personnel 
affidavit does not reflect that particular incarceration or 
any particular beatings or torture.  Despite the appellant's 
insistence, the Board finds the appellant's own affidavit 
from February 1946 to be more probative, especially because 
it is the veteran's own account and was recorded within only 
a few months after the events recounted therein.  

Nevertheless, the Board need not delve into the discrepancies 
between the appellant's statements and contentions.  If the 
alleged POW status pre-dated the period of service that is 
relevant for VA benefit purposes, then that is the end of the 
inquiry regarding the veteran's claimed POW status.

Again, the most binding evidence of all in this case is the 
service department finding that the veteran's service with 
the recognized guerrilla service was from July 25, 1945, to 
February 21, 1946.  Since the dates of captivity, which are 
in 1944, preceded the verified beginning date of service of 
July 25, 1945, the veteran could not attain POW status for 
the purposes of VA benefits purposes for the period of time 
that has not been verified by the Department of the Army.

Also, since the asserted POW status preceded the period of 
active service, the provision of 38 C.F.R. § 3.41(b), 
pertaining to POW status "immediately following a period of 
active duty or a period of recognized guerrilla service," 
does not apply.  VAOPGCPREC 14-94 (1994), 59 Fed. Reg. 54673 
(1994).

Thus, the weight of the credible evidence demonstrates that 
the veteran did not attain POW status during a recognized 
period of service for VA benefit purposes.

The Board now turns to the individual disorders for which the 
appellant seeks service connection.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  

In addition, service connection may be presumed for certain 
chronic diseases, including arthritis, psychoses, and 
cardiovascular renal disease (including hypertension), that 
are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a). The veteran seeks service 
connection for hypertension, arteriosclerotic heart disease 
(ischemic heart disease), PTSD, and psychogenic anxiety 
reaction in this case.

In addition, for former POWs, service connection may be 
presumed for certain diseases, including psychosis, any of 
the anxiety states, post-traumatic osteoarthritis, and 
atherosclerotic heart disease or hypertensive vascular 
disease and their complications, that are manifested to a 
degree of at 10 percent or more at any time after service.  
38 C.F.R. § 3.309(c); see also 38 C.F.R. § 3.307(a)(5).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension and ischemic heart disease (arteriosclerotic 
heart disease) 

On examination in February 1946 and in June 1948, the 
veteran's musculoskeletal and cardiovascular systems were 
normal.  There were no psychiatric diagnoses.

Records from various non-VA medical providers indicate that 
the appellant was treated for atherosclerotic heart disease 
with a hypertensive vascular condition from May 1978 to the 
present by Dr. Miguel RS. Cornejo; for hypertensive vascular 
disease in November 1994 by Dr. Leticia Tamondong Valeros; 
hypertensive arteriosclerotic heart disease, supraventricular 
tachycardia, and ischemia in 1987, 1989, 1990, and the 
1990s/2000s at the Veterans Memorial Medical Center in Quezon 
City.  Progress notes from 1990 indicate that the appellant 
was diagnosed with hypertension and heart disease in 1967.  

None of these treatment records suggests any relationship 
between the veteran's verified and recognized active service 
from July 25, 1946, to February 21, 1946, and hypertension or 
ischemic heart disease (arteriosclerotic heart disease).  

At best, the appellant maintains that the cardiovascular 
disorders originated from the brutalities inflicted upon him 
during a period of captivity in November 1944.  However, as 
discussed above, the appellant is not a POW for VA purposes.  
Therefore, the POW presumptions of 38 C.F.R. §§ 3.307 and 
3.309 do not apply.  

Moreover, the appellant's verified and recognized service for 
VA purposes does not include the period of time when he 
claims to have been captured and tortured by the Japanese 
armed forces in November 1944.  Therefore, service connection 
is not possible for events that occurred prior to the 
verified and recognized service for VA purposes from July 25, 
1945, to February 21, 1946.

According to a July 2000 certificate, an individual named 
Antonio L. Villanueva stated that he had been treating the 
appellant from March 1946 to the present as an outpatient for 
essential hypertension, ischemic heart disease, and general 
debility.  However, as the RO noted in the June 2002 rating 
decision, it appears that Mr. Villanueva is not licensed to 
practice in the Philippines as his name is not included in a 
registry by the Board of Medicine.  Thus, this certificate is 
not credible.

In sum, the weight of the credible evidence shows that 
hypertension and ischemic heart disease (arteriosclerotic 
heart disease) were not incurred in a period of active 
service that is recognizable for VA purposes.  As the 
preponderance of the evidence is against these claims, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny these claims.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis of the upper and lower extremities

Records from various non-VA medical providers show treatment 
for osteoarthritis in November 1994 by Dr. Leticia Tamondong 
Valeros; treatment throughout the 1990s and 2000s at the 
Veterans Memorial Medical Center in Quezon City for 
osteoarthritis and degenerative joint disease; and treatment 
in October 2000 for pain and numbness of the left legs with 
an assessment of healed bayonet wounds of the legs.  

None of these treatment records suggests any relationship 
between the veteran's verified and recognized active service 
from July 25, 1946, to February 21, 1946, and arthritis of 
the upper or lower extremities.  

At best, the appellant maintains that the arthritis of the 
upper and lower extremities originated from the brutalities 
inflicted upon him during a period of captivity in November 
1944.  However, as discussed above, the appellant is not a 
POW for VA purposes.  Therefore, the POW presumptions of 
38 C.F.R. §§ 3.307 and 3.309 do not apply.  

As noted above, the appellant's verified and recognized 
service for VA purposes does not include the period of time 
when he claims to have been captured and tortured by the 
Japanese armed forces in November 1944.  Therefore, service 
connection is not possible for events that occurred prior to 
the verified and recognized service for VA purposes from July 
25, 1945, to February 21, 1946.

According to a July 2000 certificate, an individual named 
Antonio L. Villanueva stated that he had been treating the 
appellant from March 1946 to the present as an outpatient for 
arthritis of the upper and lower extremities, chest and back 
pains affecting the lumbar regions, and general debility.  
However, as the RO noted in the June 2002 rating decision, it 
appears that Mr. Villanueva is not licensed to practice in 
the Philippines as his name is not included in a registry by 
the Board of Medicine.  Thus, this certificate is not 
credible.

In sum, the weight of the credible evidence shows that 
arthritis of the upper and lower extremities was not incurred 
in a period of active service that is recognizable for VA 
purposes.  As the preponderance of the evidence is against 
these claims, the "benefit-of-the-doubt" rule does not 
apply, and the Board must deny these claims.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

PTSD and psychogenic anxiety reaction

In addition to the general principles regarding service 
connection that are discussed above, service connection for 
PTSD generally requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125 (2005); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  Under the newer versions of the 
regulation, service connection for PTSD required medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a).  In 1996, VA adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 
4.125 & 4.126.  See 61 Fed. Reg. 52,695-52,702 (1996).

After all relevant evidence has been obtained, it is the 
Board's principal responsibility to assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of active service experiences.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Also, the 
Board is not required to accept an appellant's statements 
about alleged symptoms (including nightmares, flashbacks, and 
other difficulties that the appellant associates with active 
service) if the Board does not find the statements regarding 
the symptoms to be credible.

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.  38 C.F.R. § 
3.304(d).  There must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. § 
3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

On examination in February 1946 and in June 1948, there were 
no psychiatric diagnoses.

Records show that the appellant was hospitalized for several 
moths in early 1978 for psychoneurotic anxiety reaction.

In this case, none of these treatment records suggests any 
relationship between the veteran's verified and recognized 
active service from July 25, 1946, to February 21, 1946, and 
PTSD and psychogenic anxiety reaction.  

At best, the appellant maintains that the PTSD and anxiety 
reaction originated from the brutalities inflicted upon him 
during a period of captivity in November 1944.  Indeed, a 
non-VA psychiatrist (Audwin V. Fuentes, M.D., DPBP) has 
diagnosed the veteran with PTSD; he noted the veteran's 
complaints of flashbacks of being hunted and tortured by the 
Japanese, with a history of having been captured and tortured 
with bayonets and beatings during World War II.  

However, as discussed above, the appellant is not a POW for 
VA purposes.  Therefore, the POW presumptions of 38 C.F.R. 
§§ 3.307 and 3.309 do not apply.  

The appellant's verified and recognized service for VA 
purposes does not include the period of time when he claims 
to have been captured and tortured by the Japanese armed 
forces in November 1944.  Therefore, service connection is 
not possible for events that occurred prior to the verified 
and recognized service for VA purposes from July 25, 1945, to 
February 21, 1946.

According to a July 2000 certificate, an individual named 
Antonio L. Villanueva stated that he had been treating the 
appellant from March 1946 to the present as an outpatient for 
PTSD and general debility.  However, as the RO noted in the 
June 2002 rating decision, it appears that Mr. Villanueva is 
not licensed to practice in the Philippines as his name is 
not included in a registry by the Board of Medicine.  Thus, 
this certificate is not credible.

In sum, the weight of the credible evidence shows that PTSD 
and psychogenic anxiety reaction were not incurred in a 
period of active service that is recognizable for VA 
purposes.  As the preponderance of the evidence is against 
these claims, the "benefit-of-the-doubt" rule does not 
apply, and the Board must deny these claims.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

 
ORDER

Service connection for hypertension is denied.

Service connection for ischemic heart disease 
(arteriosclerotic heart disease) is denied.

Service connection for arthritis of the upper and lower 
extremities is denied.

Service connection for psychogenic anxiety reaction is 
denied.

Service connection for PTSD is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


